United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 4, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20956



ADAM DANIELS,

                                     Plaintiff-Appellant,

versus

BRADFORD, Police Chief; CITY OF HOUSTON POLICE DEPARTMENT; CHRIS
CONNEALY, Fire Chief; CITY OF HOUSTON FIRE DEPARTMENT, #6; RAFAEL
GAITAN, Chief; WILLIAM DOWLING; SAMUEL ADAMS; WAYLAND KELLEY;
RALPH CUNNINGHAM; W. J. BEARDEN; S. WILSON; VANCE,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-3312
                       --------------------

Before JOLLY, EMILIO M. GARZA, and PICKERING, Circuit Judges.

PER CURIAM:*

     Adam Daniels, Texas inmate # 619572, appeals from the

summary judgment granted in favor of some but not all defendants

in his civil rights action, filed pursuant to 42 U.S.C. § 1983.

This court must examine the basis for its appellate jurisdiction

sua sponte if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Under 28 U.S.C. § 1291, this court’s jurisdiction is

limited to appeals from “final decisions of the district courts.”


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-20956
                                -2-

Brown v. Miss. Valley State Univ., 311 F.3d 328, 331 (5th Cir.

2002)(internal quotation and citation omitted).    The district

court’s “Memorandum and Order on Partial Dismissal” is not a

final judgment.   See id.; see also FED. R. CIV. P. 54(b).

Accordingly, the instant appeal is DISMISSED for lack of

jurisdiction.

     All of Daniels’s outstanding motions are DENIED.